Appeal from an order of the Supreme Court at Special Term, entered June 8, 1946, in Bronx County, which directed appellants to issue to petitioners a retail liquor store license to sell at No. 67 West 69th Street in the city of New York liquor, wine and cider at retail to be consumed off the premises.

Per Curiam.

We are loath to find the State Liquor Authority arbitrary and unfair in its determination of public convenience and advantage in the matter of petitioners’ application for a retail liquor store license^ or to direct appellants *779to issue a license for the specified location, but we find petitioners' showing sufficiently moving and appellants’ showing so unconvincing that we think petitioners’ and the public interest require appellants to reconsider petitioners’ application and make a new determination on a further and fuller investigation of all the relevant facts. :
The order appealed from should be modified to remand the application to the State Liquor Authority for further action, and as so modified affirmed, without costs.
Martin, P. J., Glennon, Dore, Cohn and Peek, JJ., concur.
Order unanimously modified to remand the application to the State Liquor Authority for further action, and as so modified affirmed, without costs. Settle order on notice.